Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are allowed. 

Drawings
The drawings are accepted.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IT102019000008160, filed on June 05, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 03, 2020 has been received and considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1, line 18 has been amended to change “the support” to “the supporting cable” because the term “support” does not have antecedent basis in the previous claim language. 

Claim 1 (currently amended): A hybrid cable/rail transportation system comprising: a cable transportation system portion comprising a supporting cable; a rail transportation system portion comprising a rail, wherein the rail transportation system portion is at least one of upstream of the cable transportation system portion and downstream of the cable transportation system portion; a station wherein a passage from the cable transportation system portion to the rail transportation system portion can occur; a transportation unit comprising a cabin, wherein a coupling system is arranged on a roof of the cabin; a first trolley coupled to the supporting cable and comprising a first coupling device configured to be coupled to the coupling system arranged on the roof of the cabin along the cable transportation system portion; and a second trolley coupled to the rail and comprising a second coupling device configured to be coupled to the coupling system arranged on the roof of the cabin along the rail transportation system portion, wherein the second coupling device of the second trolley is configured to enable the passage of the cabin from the first trolley to the second trolley without stopping the supporting cable.

Claim 11, line 18 has been amended to change “the support” to “the supporting cable” because the term “support” does not have antecedent basis in the previous claim language. 
Claim 11 (currently amended): A hybrid cable/rail transportation system comprising: a cable transportation system portion comprising a supporting cable; a rail transportation system portion comprising a rail, wherein the rail transportation system portion is at least one of upstream of the cable transportation system portion and downstream of the cable transportation system portion; a station wherein a passage from the rail transportation system portion to the cable transportation system portion can occur; a transportation unit comprising a cabin, wherein a coupling system is arranged on a roof of the cabin; a first trolley coupled to the supporting cable and comprising a first coupling device configured to be coupled to the coupling system arranged on the roof of the cabin along the cable transportation system portion; and a second trolley coupled to the rail and comprising a second coupling device configured to be coupled to the coupling system arranged on the roof of the cabin along the rail transportation system portion, wherein the second coupling device of the second trolley is configured to enable the passage of the cabin from the second trolley to the first trolley without stopping the supporting cable.

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claims 1 and 11 and respective dependent claims 2-10 and 12-20, the prior art fails to teach a second trolley coupled to the rail and comprising a second coupling device configured to be coupled to the coupling system arranged on the roof of the cabin along the rail transportation system portion. 
The closest reference Erharter et al. (US 20210031811 A1) teaches (Fig. 1-8): A hybrid cable/rail transportation system (Fig. 1) comprising: a cable transportation system portion (2) comprising a supporting cable (3); a rail transportation system portion (4) comprising a rail (5), wherein the rail transportation system portion (4) is at least one of upstream of the cable transportation system portion and downstream of the cable transportation system portion (Fig. 1); a station (18) wherein a passage from the cable transportation system portion (2) to the rail transportation system portion (4) can occur (para. 0013, lines 9-12); a transportation unit (13) comprising a cabin (6), wherein a coupling system (16)(Fig. 4-6) is arranged on a roof of the cabin (6); a first trolley (7) coupled to the supporting cable (3) and comprising a first coupling device (pin 14) configured to be coupled to the coupling system (16) arranged on the roof (9) of the cabin (6) along the cable transportation system portion (2) (Fig. 6); and a second trolley (8) coupled to the rail (5) and comprising a second coupling device (16)(Fig. 7). 
However, the examiner finds no obvious reason to modify the second trolley (8) of Erharter such that the its second coupling device (16) (Fig. 7) is coupled to the coupling system arranged on the roof of the cabin (6). Such a modification would require improper hindsight reasoning and a redesign of the Erharter’s second trolley, since the second trolley was configured to be coupled to a plurality of pins (16) on the floor of the cabin (6) (See Figs. 5 and 7 of Erharter). 
Another reference Michel et al. (FR 3001432 A1, provided with translation) teaches (Fig. 1-4): An aerial tramway (1) comprising a cabin (2), a first trolley (5) coupled to the supporting cable (Fig. 1) and a second trolley (3) running on the ground (12)(para. 0010, line 168)(Fig. 2). However, Michel does not teach a coupling system arranged on the roof of the cabin (2) for the attachment of a first coupling device of a first trolley and a second coupling device of a second trolley. Rather, Michel teaches an attachment means (4) located on top of the frame structure (3) being interpreted as the claimed second trolley.
Further, the examiner finds no obvious combination of Erharter and Michel to meet the claimed limitations. While the frame structure (3) of Michel can be broadly interpreted as a second trolley, there is not enough detail in Michel’s attachment means (4) and tongue (10) (these components coupling the suspension means (5) to the frame structure (3) (see Para. [0009] and Fig. 2)) for Erharter to modify the second trolley such that the coupling system of second trolley is arranged on the roof of the cabin.  Such a modification would require improper hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-6321658-B1: Teaches a vice 10 for clamping or unclamping vehicles 19 to a traction cable 13 of a transport system, in particular a funicular transport system, such as a fixed- or automatic-clamping cableway or funicular railway. 
US-20220227401-A1: Teaches a hybrid transportation system comprising: a cable transportation system portion comprising a supporting cable; a rail transportation system portion comprising a rail, wherein the cable transportation system portion is at least one of: upstream of the rail transportation system portion, and downstream of the rail transportation system portion; a first trolley coupled to the supporting cable; a second trolley coupled to the rail; and a transportation unit comprising a cabin comprising a roof and a coupling system attached to the roof, the coupling system configured to couple the cabin to the first trolley along the cable transportation system portion and configured to couple the cabin to the second trolley along the rail transportation system portion.
DE-518644-C: Teaches a pit wagon that rolls on a fixed railway track d and can be conveyed by chain conveyors uphill (Fig. 4-5). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617